DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/989,966, filed on March 16, 2020. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 63/008,874, filed on April 13, 2020. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 63/110,055, filed on November 5, 2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 

Response to Amendment
By Applicant’s amendment filed January 14, 2022, claims 14 and 16-18 have been amended, claims 1-13 have been canceled, and new claims 27-33 have been added.  Claims 20-26 are withdrawn.  Claims 14-19 and 27-33 are currently presented for examination and being examined as they read on the elected species of citric acid and sodium citrate as the physiologically acceptable pH modifying agent and benzalkonium chloride as the preserving agent.

Response to Arguments
Applicant's arguments and declaration under 37 CFR 1.132 filed January 14, 2022 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant's declaration under 37 CFR 1.132 filed January 14, 2022 demonstrates that there is a difference in physical properties between the claimed formulation as compared to a simple mixture of the components.  However, it is unclear how Applicant chose the example in the declaration with respect to the specific amounts for each component and thus if the example chosen would be an appropriate comparison based on the prior art cited.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In the instant case, the rejection of record suggests more than just a simple mixture of the compounds. As detailed in the rejection of record Suzuki et al. teaches that more than 90 Wt. % of the particles are between 20 to 250 microns and preferably 20 to 150 microns (abstract). Suzuki et al. teaches that at least 90% by weight of the particles are from about 20 to about 250 microns in size in order to absorb water on the nasal mucosa by administration to the nasal cavity to produce a viscous liquid state with suitable tackiness and proper fluidity (page 3). Furthermore, Rennie teaches that a pH adjusting agent should be included in the formulation such that the pH of the composition is less than about 4.5 (page 12).  It is not shown that the composition in the declaration has a pH of less than about 4.5.  In addition, Rennie also teaches that in addition to adding the pH adjusting agent such as sodium citrate to the dry blend and mixing, the particle sizes are adjusted to form a micronized dry blend (page 13). There is no evidence that the particle sizes have been adjusted to from a micronized dry blend as taught in the prior art.  Thus, even though the prior art cited teaches combining the components by blending or mixing, the prior art requires an artisan to further adjust the formulation in order to obtain a formulation having the same properties as claimed and disclosed in the instant application, i.e. pH of less than 4.5, particle sizes of preferably between 20 and 150 microns. 
Furthermore, Applicant has not provided any evidence that the physical differences would lead to any practical advantage.  Applicant argues that a uniform consistency has a great importance due to the ability to form an integral barrier against pathogen penetration via the nasal pathway.  However, no data is presented demonstrating improvements in adhering to the nasal cavity and forming an improved protective polymeric film layer or gel layer on the nasal mucosa.  No evidence is presented demonstrating that the prior art formulation will not form an integral barrier against pathogen penetration via the nasal pathway.
It is Applicant’s burden to establish results are unexpected and significant over the prior art.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained and detailed below.  In addition, new claims 27-33 are being rejected on the same grounds.  This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. JP-04-043048 B2 (published Patent of JP-58135805 A) (see English Translation Provided) in view of Rennie et al. WO 2006/050489 A2 (Provided on IDS) and D’Onofrio et al. U.S. Publication No. 2013/0213393 A1.
	Claims 14-19 and 27-33 of the instant application claim a composition in the form of a dry powder for intranasal administration to a subject in need, said composition comprising essentially spherical solid particles, wherein each particle comprises HPMC, a physiologically acceptable pH modifying agent being an acidifying agent such as citric acid and sodium citrate, and at least one a physiologically acceptable preserving agent such as benzalkonium chloride, wherein at least about 90% of said particles are of a mean particle size of about 40-150 microns, wherein at least 50% of the particles are of a mean particle size of about 15-100 microns and less than about 10% of said particles are of a mean particle size of about 5-30, wherein following intranasal administration to said subject and dissolution in the nasal cavity of said subject, said composition forms a protective polymeric film layer or gel layer on the nasal mucosa.
Suzuki et al. teaches a protecting agent consisting of powdered cellulose lower alkyl ether wherein more than 90 wt. % of the powdered ether have an effective particle size of 20 to 250 microns, preferably 20 to 150 microns (abstract).  Suzuki et al. teaches that the powdered treatment agent for nasal mucous membranes is useful for the treatment of allergic and vasomotor rhinitis (title).  Suzuki et al. teaches a cellulose lower alkyl ether having an effect of merely covering and protecting a nasal mucosa without using a drug for treating or preventing allergic rhinitis (page 3).  Suzuki et al. teaches that at least 90% by weight of the particles are from about 20 to about 250 microns in size in order to absorb water on the nasal mucosa by administration to the nasal cavity to produce a viscous liquid state with suitable tackiness and proper fluidity (page 3). Suzuki et al. further teaches a method by which a viscous liquid state which adheres to a nasal mucosa and absorbs moisture on the nasal mucosa and has appropriate tackiness and proper fluidity is generated, thereby covering the nasal mucosa as a substantial fluid surface and gradually flowing while gently renewing the contact surface with the nasal mucosa on the nasal mucosa (page 3).  The powdered composition is administered by spray to coat and protect a wide range of the intranasal mucosa (page 3).
Suzuki et al. further teaches that examples of the cellulose lower alkyl ether include methylcellulose, hydroxyethylcellulose, hydroxypropylcellulose (HPC), hydroxypropylmethylcellulose (HPMC), carboxymethylhydroxyethylcellulose and carboxymethylcellulose (CMC) wherein methylcellulose, hydroxypropylcellulose and hydroxypropylmethylcellulose are preferred (page 4 and abstract).  Suzuki et al. specifically teaches that a desirable property is when applied on a nasal mucosa as a powder, a fluid which absorbs moisture on the nasal mucosa is formed and gradually flows on the nasal mucosa (page 4).
Suzuki et al. teaches that it is required that about 90% by weight or more of the particles have an effective particle diameter of about 20 to about 250 microns, and more preferably about 20 to about 150 microns, so that when administered intranasally as a powder through the nose it adheres well to the nasal mucosa in the lower nasal tract and nasal septum (page 5).  Suzuki et al. teaches that when more than about 10 wt. % of the particles are smaller than about 20 microns, many of them reach the lung or dissipate out of the nostril when sprayed, while more than about 10 wt. % of the particles greater than about 250 microns in effective particle diameter are not preferred because when spraying into the nasal cavity, if they adhere to the nasal mucosa, they tend to be easily separated from the mucous membrane before they absorb moisture from the mucous membrane (page 5).  
Suzuki et al. further teaches that in addition to the cellulose lower alkyl ether, the composition may further contain additional ingredients such as preservatives (page 5).  These additional ingredients may be included in the formulation up to about 10% by weight, based on the total weight (page 6).  Suzuki et al. specifically teach a formulation wherein 90% by weight or more of the particles have an effective particle size of 37 to 149 microns (example 1 page 7).  Suzuki et al. further demonstrates adverse effects of formulations containing powders wherein 20% or 13% of the powder contain particle size of 20 microns or less than 20 microns or greater than 10% of the powder contain particles in excess of 250 microns (example 2 pages 8-9).  
Thus Suzuki et al. teaches a composition in the form of a dry powder for intranasal administration to a subject in need, comprising HPMC, wherein 90% or more of said particles are of a mean particle size of about 40-150 microns and less than about 10% of said particles are of a mean particle size of less than 20 microns, wherein following intranasal administration to said subject and dissolution in the nasal cavity of said subject, said composition forms a protective polymeric film layer or gel layer on the nasal mucosa.  With respect to the claimed limitation that at least 50% of the particles are of a mean particle size of about 15-100 microns, Suzuki et al. specifically teaches that a formulation contains greater than 90 wt. % of the particles are between 37 to 149 microns.  Thus based on these limitations as claimed and disclosed in Suzuki et al. the formulation may comprise at least 50% of the particles between 37 and 100 microns as claimed in the instant claims.
Suzuki et al. does not teach the addition of benzalkonium chloride and/or sodium citrate and citric acid.
However, Suzuki et al. does teach that in addition to the cellulose lower alkyl ether, the composition may further contain additional ingredients such as flavoring agents, preservatives, etc. to improve the physical properties, appearance or odor of the preparation (page 5). 
Rennie et al. teaches optional components suitable for intranasal formulations containing polymeric cellulose derivatives such as HPMC, HPC, methylcellulose and CMC (page 6).  Rennie et al. teaches that optional pH adjusting agents can be included in the compositions to adjust the pH of the compositions to values less than about 4.5 so that when the compositions are applied to respiratory tract areas such as nasal tissues, the pH of the composition on the nasal tissues remains from about 3.0 to about 5.5, but is not so low as to cause irritation of the nasal tissues (page 12).  Rennie et al. teaches that pH adjusting agents that are normally associated with the use in nasal compositions include sodium citrate and are generally included at concentrations ranging from about 0.01% to about 5.0% by weight of the composition (page 12).  Rennie et al. teaches that when the nasal composition is in the form of a powder, the pH adjusting agent is sodium citrate which is added to the dry blend (page 13).                                                                                                                                   
Rennie et al. further teaches that preservatives can optionally be included to prevent microbial contamination attributed to dosing devices or the application of the composition to the nose (page 12).  Suitable preservatives normally associated with the use in nasal compositions include benzalkonium chloride (page 12).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Suzuki et al. which teaches a composition comprising a cellulose lower alkyl ether, which is preferably, HPMC, HPC or methylcellulose wherein the composition may further contain additional ingredients such as flavoring agents, preservatives, etc. to improve the physical properties, appearance or odor of the preparation, with the teachings of Rennie et al. which teaches optional components suitable for intranasal formulations containing polymeric cellulose derivatives such as HPMC, HPC, methylcellulose and CMC include pH adjusting agents such as sodium citrate which is generally added to nasal compositions in the form of a powder, and preservatives including benzalkonium chloride to prevent microbial contamination attributed to dosing devices or the application of the composition to the nose.  Thus an ordinary skilled artisan would have been motivated to add the additional components taught in Rennie et al. to the composition of Suzuki et al. with a reasonable expectation of improving the physical properties, appearance or odor of the preparation as taught in Suzuki et al.  Since sodium citrate and benzalkonium chloride are components well-known in the art to be included in nasal dry powder formulations, an ordinary skilled artisan would have been specifically motivated to add said components with a reasonable expectation of predictable results.
With respect to claim 17 which claims a mixture of citric acid and sodium citrate, it was known in the art prior to the effective filing date of the instant application as taught by D’Onofrio et al. that a mixture of citric acid and sodium citrate in nasal preparations would provide further stabilization of the pH of the formulation [0045].  Furthermore, the combination of citric acid and sodium citrate was also known to serve as antioxidants suitable for administration to the nose and nasal cavity to further stabilize the composition and thus increase shelf-life of the formulation [0050].  D’Onofrio et al. specifically teaches the combination of citric acid, sodium citrate and benzalkonium chloride as excipient specifically suitable for administration to the nose or nasal cavity to produce a stable formulation suitable for storage over an increased period of time [0051].  Thus the combination of citric acid, sodium citrate and benzalkonium chloride as additives in the formulation of Suzuki et al. to improve the physical properties, appearance or odor of the preparation is rendered obvious in view of the cited prior art teachings.
With respect to claim 18, Suzuki et al. teaches that in addition to the cellulose lower alkyl ether, the composition may further contain additional ingredients such as preservatives, if necessary for improving the physical properties, appearance, or odor of the preparation and these additional ingredients may be included in the formulation up to about 10% by weight, based on the total weight (pages 5-6).  Thus a formulation containing from 90%-99.9% of the cellulose lower alkyl ether and up to 10% by weight of the additional ingredients is rendered obvious in view of the teachings of Suzuki et al.
With respect to claim 19 of the instant application, it is noted that the prior art renders obvious the same formulation as claimed in instant claim 14 and as such the composition rendered obvious over the cited prior art teachings will necessarily have the same function as claimed in instant claim 19.  It is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With respect to the limitation that each particle comprises, HPMC, the pH modifying agent and at least one preserving agent, the prior art renders obvious a formulation comprising the same component and thus a person of ordinary skill in the art would expect the same results whether the components are combined within the same particle as if the components are combined in the same composition since the components are the same and thus similar properties would have been expected. Thus, in the absence of secondary considerations such as a demonstration of criticality or unexpected and surprising results for incorporating the additional agents in the HPMC particle, the cited claims of the instant application are rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 20-26 are withdrawn.  Claims 14-19 and 27-33 are rejected.  Claims 1-13 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM